Title: VI. Resolution on the Privileges and Immunities of Congress, [ca. November–December 1783]
From: Jefferson, Thomas
To: 


          
            [ca. Nov.-Dec. 1783]
          
          1. Resolved that the object of the several states in appointing delegates to meet in General Congress being that they may therein transact for the good of the Union in general and their State in particular those matters which the Confederation has submitted to the direction of Congress, the said delegates ought to be invested in the place where they may be sitting with such privileges and immunities as will cover them from molestation and disturbance, and leave them in freedom and tranquillity to apply their whole time and attention to the objects of their delegation.
          2. That territory and exclusive jurisdiction in and about the place of their session is not necessary to attain these ends and would subject them to avocations from their proper objects.
          3. That long experience has led the civilized nations of Europe to an ascertainment of those privileges and immunities which may enable the representatives of an independant nation exercising high functions within another to do the same unawed and undisturbed and that therefore the privileges and immunities annexed by the law and usage of nations to such characters should be allowed to the Congress of the united states collectively and to their members individually by the laws of the states in and adjacent to which they may be sitting and should be secured in their continuance by sufficient sanction.
          4. That legal provision should also be made for protecting and vindicating those privileges and immunities to which foreign ministers and others attending on Congress are entitled by the law of nations.
          
          5. That Congress will rely on the honour and affection of the states in and adjacent to which they may be sitting as a security that measures shall be provided for preventing violations of the rights before stated in general and duly punishing them when arising too suddenly for prevention.
          6. That the United States should be made capable of acquiring and holding in perpetuum such grounds and buildings in and about the place of the session of Congress as may be necessary for the transaction of business by their own body, their committees and officers, that each state should be made capable of acquiring and holding in perpetuum such grounds and buildings as they may at any time think proper to acquire and erect for the personal accomodation of their delegates: and that the grounds and buildings beforementioned so long as Congress or a Committee of the states shall be resident at such place should be exempt from taxation.
          7. That as in time of war the enemies of these states might employ emissaries and spies to discover the views and proceedings of Congress, that body should have authority within a certain distance of the place of their session to arrest and deal with as they shall think proper all persons, not being citizens of these states nor entitled to their protection, whom they shall have cause to suspect to be spies.
          8. That as the United states in Congress assembled represent the sovereignty of the whole Union, their body collectively and their President individually should on all occasions have precedence of all other bodies and persons.
          9. That during the recess of Congress the Committee of the states being left to pursue the same objects and under the same circumstances their body, their members, and their President should respectively be placed on the same footing with the body, the members and the President of Congress.
        